Case 2:17-cv-08220-DMG-SK Document 90 Filed 01/13/20 Page 1 of 2 Page ID #:2361

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                                                   CASE NUMBER:


  AGRICOLA CUYUMA SA, et al.                                          2:17−cv−08220−DMG−SK
                                                   Plaintiff(s),

           v.
  CORONA SEEDS, INC., et al.
                                                                      NOTICE TO FILER OF DEFICIENCIES IN
                                                 Defendant(s).        ELECTRONICALLY FILED DOCUMENTS




  PLEASE TAKE NOTICE:

  The following problem(s) have been found with your electronically filed document:

  Date Filed:         1/8/2020
  Document Number(s):                 89
  Title of Document(s):              Defendant Crites Seed, Inc.'s Request for Withdrawal of
  Counsel
  ERROR(S) WITH DOCUMENT:

  Incorrect event selected. Correct event to be used is: Applications/Ex Parte
  Applications/Motions/Petitions/Requests > Substitute Attorney (G−01)




  Other:

  Note: In response to this notice, the Court may: 1) order an amended or corrected document to be filed; 2) order the
  document stricken; or 3) take other action as the Court deems appropriate. You need not take any action in response to this
  notice unless and until the Court directs you to do so.


                                                        Clerk, U.S. District Court

  Dated: January 13, 2020                               By: /s/ Grace Kami grace_kami@cacd.uscourts.gov
                                                           Deputy Clerk

  cc: Assigned District Judge and/or Magistrate Judge



   G−112A(05/19) NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
Case 2:17-cv-08220-DMG-SK
      Please refer to the Court’s websiteDocument     90 Filedfor
                                         at www.cacd.uscourts.gov 01/13/20
                                                                    Local Rules,Page  2 Orders,
                                                                                 General of 2 and
                                                                                                Page ID #:2362
                                                                                                  applicable forms.




    G−112A(05/19) NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
